DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,16,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes (5,372,185) in view of Girafi (2017/0219220). Lannes discloses a metallic coiled tube (78) having an outside diameter (D4) of about 0.625 inches (col. 4, line 65) and a wall thickness of 0.035 inches (col. 4, lines 64) which is less than 15% of the outside diameter (D4). Regarding claim 2, the outside tubing diameter is about 0.625 inches (15.87 mm). Regarding claim 3, the wall thickness is less than 15% than the outside diameter (col. 4, lines 64-65). Regarding claims 4 and 5, Lannes discloses round tubing (70; Fig. 5). Regarding claim 7, Lannes discloses aluminum metal tubing (col. 4, lines 56-57). Regarding claim 16, Lannes discloses at least five loops in the coil (Fig. 5). Regarding claim 19, Lannes discloses bending parallel entrance and exit portions (40,42; Fig. 2). Lannes discloses coiling the tubing a number of times to produce a coiled length (L3) but does not disclose that a coiled duct diameter is less than four times an outside diameter of the tubing. Girafi teaches that a diameter (D) of a heat exchanger coil (110) is no more than (less than or equal to) approximately four times an outer diameter (d) of metal tubing ([0046],[0047],[0092]) wherein a coil diameter (D) is between 70-100 mm and a .
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes in view of Girafi and further in view of Erdei et al. (6,513,540). Lannes in view ofGirafi does not disclose an average roughness of the tube. Erdei teaches a tube for bending with an average surface roughness of 25 pm or less (col. 1, lines 24-26) and a diameter of about 0.25 inches (col. 5, line 16) to greater than 1 inch. It would have been an obvious for the skilled artisan prior to the effective filing date of the present invention to bend a tube with decreased surface roughness as taught by Erdei in the bending method of Lannes in view of Girafi in order to form a tube with a smooth inner surface.
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes (5,372,185) in view of Girafi (2017/0219220) and further in view of lida et al. (2009/0071222). lida teaches filling a tube with a fine particulate (11) from a dispenser (20) and providing seals (14) on either end of a tube (10) to be bent. Sugar or salt is disclosed by lida and refined sugar has a particle size of from about 50 pm (powdered) to about 400 pm (crystal sugar) with 240 ANSI grit being 70 micron particulate size, to select a grinding amount to refine a particulate to a known grit size is .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes (5,372,185) in view of Girafi (2017/0219220) and further in view of Nakagawa (JP 61 -172625). Lannes in view of Girafi does not disclose filling the tube with silicate. Nakagawa teaches filling a tube with a particulate (4) comprising aluminum oxide or silicate. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to fill the tube of Lannes with particulate material during tube bending as taught by Nakagawa in order to prevent local collapse of the tube wall during bending.
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes in view of Girafi and further in view of Gentry et al. (9,610,525). Gentry teaches a waste port (44,54) in a coiled tubing (24; Fig. 3) wherein the coiled tubing is capable of supporting a gas flow of about 10m/s (col. 11, lines 16-18). It would have been obvious to the skilled artisan to form a waste port in the coiled tubing of Lannes in view of Girafi as taught by Gentry in order to expel gas from the waste port.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes in view of Girafi and further in view of Babel et al. (5,560,661). Babel teaches (col. 7, lines 5 and 6) that a tube is bent and subjected to a helium leak test (20-3) with psi capability to 3,000 psi. To perform a leak test on the bent tubing of Lannes in view .
Response to Arguments
Applicant's arguments filed 3-22-2021 have been fully considered but they are not persuasive. Applicant’s 1.132 affidavit filed 3-22-2021 has been considered.  Exhibit A, page 2 of 2 describes bending of tubes which are filled and it is not clear how this reference refutes the rejection since filling of tubes is not claimed in claim 1 and Carafi teaches [0093] that filling of tubes with filler materials to prevent kinking and buckling during coiling is known.  Applicant’s specification describes maintaining wall integrity as vacuum tightness, low leak level (page 24, lines 1 and 2) and Lannes and Carafi teach a use of the metal tubing in a heat exchanger environment which needs to be a leak tight environment.  Carafi explicitly states ([0047], lines 5-8) that the metal tubing is coiled to have a diameter D which is no more than approximately four times greater than the diameter d of the tubing and performs the coiling method on a coiling machine ([0094][0095]) for forming small diameter coils without kinking or flattening in order to maintain the integrity of the tubing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725